DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6 and 8-11 are pending.
Claims 2-3, 7 and 12-13 are cancelled.
Examiner decided to withdraw 112 rejection because applicant’s amendment to the claims overcome the rejections.
Examiner decided to withdraw 101 rejection because applicant’s amendment to the claims overcome the rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Mr. Kyle Graves (Reg. No. 67,444) on July 08, 2022.

The application has been amended as follows: 1. (Proposed Amendment) A system for controlling a turbine, comprising:
a closed loop turbine control fuel governor comprising a plurality of Variable Coefficient Proportional Integrative Derivative (VCPID) control loops operating in parallel with one another to regulate fuel flow to the turbine, each VCPID control loop being associated with a respective turbine parameter and one or more external parameters, 
an external pressure transducer for sensing a well pressure generated by a pump attached to a petroleum well and driven by the turbine, the well pressure comprising an external parameter of the one or more external parameters,
wherein each VCPID control loop incorporates feedback from the parallel operating VCPID control loops to feed an integral term of a current a previous a previous current ,
wherein each VCPID control loop includes a VCPID output that is fed to a minimum select function,
wherein the minimum select function selects a fuel command based on the VCPID output, the fuel command being a command that requires a least amount of fuel to not exceed a setpoint to the parallel VCPID control loops,
wherein the closed loop turbine control fuel governor provides the least amount of fuel to the turbine to regulate the fuel flow to the turbine.

2. (Proposed Canceled) 

3. (Proposed Canceled) 

4. (Previously Presented) The system of claim 1, wherein one VCPID control loop is connected to a core engine speed sensor sensing a core engine speed N1.

5. (Previously Presented) The system of claim 1, wherein one VCPID control loop is connected to a power turbine speed sensor sensing a power turbine speed N2.

6. (Previously Presented) The system of claim 1, wherein one or more VCPID control loops are connected to a turbine temperature sensor sensing a turbine temperature.

7. (Canceled)  

8. (Original) The system of claim 1, wherein one or more VCPID control loops are connected to torque sensors.

9. (Previously Presented) The system of claim 1, wherein one VCPID control loop is connected to a turbine oil temperature sensor sensing a turbine oil temperature.

10. (Previously Presented) The system of claim 1, wherein one VCPID control loop of the plurality of VCPID control loops is associated with a pump oil temperature of the pump.

11. (Original) The system of claim 1, wherein one VCPID control loop of the plurality of VCPID control loops is associated with torque at the pump.

12. (Proposed Canceled) 



13. (Proposed Canceled) 






Examiner’s Statement of Reason for Allowance
Claims 1 -17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Hunt et al. (USPGPUB 20100038907 A1) discloses  power generation is accomplished by capturing off-gas from a wellhead of an oil producing well, sensing a change in pressure from which a change in available off-gas can be determined, and adjusting a torque supplied by a prime mover to a generator responsive to the change in available off-gas to vary an amount of electricity generated by the generator, Chang  (USP 7476987) discloses a wind turbine-battery-dump load stand-alone renewable energy system and an optimal control of the same. The system may include both power conversion and control units. In one embodiment, the power conversion unit features a wind-turbine-driven three-phase induction generator, a diode rectifier, a battery charger, a boost dc/dc converter, a battery bank (48V), and a dc/ac inverter. A dump load is also used to dissipate excess power that is not required for either the battery charging or for the load. The integrated control unit may use the TMS320LF2407A DSP microcontroller from Texas Instruments, which allows operations of the wind power system and the battery storage system to be merged into a single package under a master controller, and Gao et al. (USPPUB 20090005886 A1) disclosed  systems, methods and processes for controlling a system or plant using an extended active disturbance rejection control (ADRC) based controller are presented. The extended ADRC controller accepts sensor information from the plant. The sensor information is used in conjunction with an extended state observer in combination with a predictor that estimates and predicts the current state of the plant and a co-joined estimate of the system disturbances and system dynamics. The extended state observer estimates and predictions are used in conjunction with a control law that generates an input to the system based in part on the extended state observer estimates and predictions, none of these references taken either alone or in combination with the prior art of record disclose a turbine control system, including:
Claim 1, a closed loop turbine control fuel governor comprising a plurality of Variable Coefficient Proportional Integrative Derivative (VCPID) control loops operating in parallel with one another to regulate fuel flow to the turbine, each VCPID control loop being associated with a respective turbine parameter and one or more external parameters, 
an external pressure transducer for sensing a well pressure generated by a pump attached to a petroleum well and driven by the turbine, the well pressure comprising an external parameter of the one or more external parameters,
wherein each VCPID control loop incorporates feedback from the parallel operating VCPID control loops to feed an integral term of a current VCPID control loop in the following manner: a previous derivative gain and a previous proportional gain are summed and subtracted from a selected output for the turbine to yield a first result term, and the first result term is input to an integral gain portion of the current VCPID control loop,
wherein each VCPID control loop includes a VCPID output that is fed to a minimum select function,
wherein the minimum select function selects a fuel command based on the VCPID output, the fuel command being a command that requires a least amount of fuel to not exceed a setpoint to the parallel VCPID control loops,
wherein the closed loop turbine control fuel governor provides the least amount of fuel to the turbine to regulate the fuel flow to the turbine.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119